Order, Supreme Court, New York County (Alice Schlesinger, J), entered February 8, 2010, which, in a proceeding pursuant to CPLR article 78 to annul respondent’s June 1, 2009 determination affirming petitioner’s speeding conviction, granted the petition to the extent of remanding the matter for further proceedings before a different administrative law judge, unanimously affirmed, without costs.
Transfer to this Court was properly denied by the IAS court because petitioner’s due process claims “are dispositive and sufficient to ‘terminate’ this proceeding within the meaning of CPLR 7804 (g)” (Earl v Turner, 303 AD2d 282, 282 [2003], lv denied 100 NY2d 506 [2003]; McCarter v Franco, 227 AD2d 358, 358-359 [1996]). Indeed, review of the administrative hearing transcript reveals that petitioner was not afforded his due process rights (see Matter of Jackson v Hernandez, 63 AD3d 64, 67-69 [2009]; Matter of Hecht v Monaghan, 307 NY 461, 470 [1954]).
*611We have reviewed appellant’s remaining contentions and find them unavailing. Concur — Andrias, J.E, Friedman, Freedman, Richter and Román, JJ.